          Case 7:18-cv-00117-DC Document 15 Filed 02/06/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION

DOROTHY BANTA,                                §
                                              §
       Plaintiff,                             §
                                              §      Case No. 7:18-cv-00117-DC
v.                                            §
                                              §
CAPITAL ONE BANK (USA), N.A.,                 §
                                              §
       Defendant.                             §

                             JOINT NOTICE OF SETTLEMENT

       Plaintiff Dorothy Banta and Defendant Capital One Bank (USA), N.A. notify the Court

that they have reached a settlement in this matter. The parties are preparing a written settlement

agreement and expect to file a joint stipulation of dismissal with prejudice within 45 days.



Respectfully Submitted,


/s/ Alyson J. Dykes                                       /s/ Adam C. Ragan
Alyson J. Dykes                                           Adam C. Ragan
LAW OFFICES OF JEFFREY LOHMAN                             HUNTON ANDREWS KURTH LLP
4740 Green River Road, Suite 310                          1445 Ross Ave., Suite 3700
Corona, CA 92880                                          Dallas, Texas 75202
T: 657-500-4317                                           214-468-3322
F: 657-227-0270                                           214-979-3959 (fax)
Alysond@jlohman.com                                       aragan@HuntonAK.com

ATTORNEY FOR PLAINTIFF                                    ATTORNEY FOR DEFENDANT
